                    Case 4:17-cr-00932-DTF Document 65 Filed 12/04/18 Page 1 of 2



                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF ARIZONA
United States of America
                                                             PETTY
    v.                                                       JUDGMENT IN A CRIMINAL CASE
                                                             (For Offenses Committed On or After November 1, 1987)
Douglas E. Annino
                                                             No. CR-17-00932-001-TUC-DTF
                                                             Joy Malby Bertrand (Retained)
                                                             Attorney for Defendant



THE DEFENDANT ENTERED A PLEA OF guilty on 12/3/2018 to the Information.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating Title 18, U.S.C. §2 and Title 8, U.S.C 1325(a)
Aiding and Abetting Improper Entry by an Alien, a Class B Petty offense, as charged in the
Information.

IT IS THE JUDGMENT OF THIS COURT THAT NO JAIL TIME IS IMPOSED.

IT IS ORDERED that the Indictment is dismissed on motion of the United States.

                                      CRIMINAL MONETARY PENALTIES

The defendant shall pay to the Clerk the following total criminal monetary penalties:

SPECIAL ASSESSMENT: $10.00                          FINE: $150.00              RESTITUTION: N/A

The defendant shall pay a special assessment of $10.00 which shall be due immediately.

If incarcerated, payment of criminal monetary penalties are due during imprisonment at a rate of not less than $25 per quarter
and payment shall be made through the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary
payments shall be made to the Clerk of U.S. District Court, Attention: Finance, Suite 130, 401 West Washington Street, SPC 1,
Phoenix, Arizona 85003-2118. Payments should be credited to the various monetary penalties imposed by the Court in the
priority established under 18 U.S.C. § 3612(c). The total special assessment of $10.00 shall be paid pursuant to Title 18, United
States Code, Section 3013 for the Information.

Any unpaid balance shall become a condition of supervision and shall be paid within 90 days prior to the expiration of
supervision. Until all restitutions, fines, special assessments and costs are fully paid, the defendant shall immediately notify the
Clerk, U.S. District Court, of any change in name and address. The Court hereby waives the imposition of interest and penalties
on any unpaid balances.
                          Case 4:17-cr-00932-DTF Document 65 Filed 12/04/18 Page 2 of 2
CR-17-00932-001-TUC-DTF                                                                                                           Page 2 of 2
USA vs. Douglas E. Annino
THE COURT FINDS that you have been sentenced in accordance with the terms of the plea
agreement and that you have waived your right to appeal and to collaterally attack this matter. The
waiver has been knowingly and voluntarily made with a factual basis and with an understanding of the
consequences of the waiver.

The Court orders commitment to the custody of the Bureau of Prisons.

Date of Imposition of Sentence: Monday, December 03, 2018



          Dated this 3rd day of December, 2018.




                                                                              RETURN

 I have executed this Judgment as follows:
                                                                                                                              , the institution
 defendant delivered on                                            to                                   at
 designated by the Bureau of Prisons with a certified copy of this judgment in a Criminal case.


 United States Marshal                                                                            By:        Deputy Marshal



CR-17-00932-001-TUC-DTF- Annino              12/3/2018 - 2:46 PM
